Name: Council Regulation (EEC) No 3033/83 of 26 October 1983 abolishing the 'accession' compensatory amount applicable to liqueur wines
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31983R3033Council Regulation (EEC) No 3033/83 of 26 October 1983 abolishing the 'accession' compensatory amount applicable to liqueur wines Official Journal L 297 , 29/10/1983 P. 0001*****COUNCIL REGULATION (EEC) No 3033/83 of 26 October 1983 abolishing the 'accession' compensatory amount applicable to liqueur wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 60 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 107 of the 1979 Act of Accession introduces for liqueur wines a system of 'accession' compensatory amounts; whereas that Article fixes directly the level of those amounts on the date of accession and lays down a timetable for their abolition; whereas the compensatory amounts reflect the difference between the reference prices fixed for imported liqueur wines and the prices of those products recorded in trade between the Community as constituted prior to the accession of Greece, hereinafter called the 'Community of Nine', and Greece; whereas the compensatory amounts are designed to prevent disturbances in trade resulting from the price differences; Whereas the prices of Greek liqueur wines recorded in trade between the Community of Nine and Greece are at present higher than the reference prices fixed for imported liqueur wines; Whereas the 'accession' compensatory amounts applicable to the other wine sector products for which common prices were fixed have been abolished; whereas they were abolished when the difference recorded between the common prices and the prices applicable in Greece was minimal; Whereas the situation obtaining at present in trade in liqueur wines between the Community of Nine and Greece is similar to that in which the 'accession' compensatory amounts for the other wine sector products were abolished; whereas, in the first place, virtually no liqueur wines are being shipped from the Community of Nine to Greece; whereas, secondly, given the level of the prices of Greek liqueur wines, the application of an 'accession' compensatory amount is unjustified; whereas, moreover, the maintenance of 'accession' compensatory amounts for liqueur wines only is economically undesirable since it is liable to further aggravate the already alarming situation in this sector in the Member State in question; whereas steps should therefore be taken to abolish the 'accession' compensatory amounts applicable to liqueur wines, HAS ADOPTED THIS REGULATION: Article 1 The 'accession' compensatory amount applicable to liqueur wines in trade between the Community of Nine and Greece and between the latter and non-member countries is hereby abolished. Article 2 This Regulation shall enter into force on 16 December 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1983. For the Council The President G. MORAITIS (1) OJ No C 156, 15. 6. 1983, p. 4. (2) OJ No C 277, 17. 10. 1983, p. 142.